Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-12 are rejected under 35 U.S.C 103 as being unpatentable over unpatentable over Yokino et al (WO2017022839A1) citations to English equivalent (US 2018/0224330).

Claim 1: Yokino et al discloses 
a support (Fig.2,10) having a bottom wall part (Fig.2,12) and a side wall part (Fig.2,17) arranged on one side of the bottom wall part (see Fig.2); 
a light detection element (Fig.2,30) supported by the support to face a surface of the bottom wall part on the one side through a spectroscopic space (Fig.2, S, [0044]); 
a resin molded layer (Fig.2,40) provided at least on the surface of the bottom wall part (Fig.2,12) on the one side; 
 a reflecting layer (Fig.2,50) provided on the resin molded layer and included in an optical function part (Fig.2,51 and 52, [0043]) on the bottom wall part (see Fig.2), 
wherein the resin molded layer (Fig.2,40) has a first part having a shape corresponding to the optical function part (see the portion of (40) that form (52)) and a second part which surrounds the first part and is thinner than the first part. 
(Although Yokino appears to be silent on whether the parts of 40 that surround 52 are thinner than the parts of 40 that form 52, Yokino's fig. 2 strongly suggests that this thickness difference would indeed be the case.  Furthermore, it would be obvious to make the part of 40 that forms 52 thicker than the other parts of 40, in order to form the grating grooves 52a of 52.  Doing so would simplify the manufacturing of 52). Therefore, it would obvious to one the ordinary skill in the art before the effective filing date of the claim invention to make the portion of 40 that forms 52 to be thicker than the surrounding part of 40.
Claim 4:  Yokino et al further teaches “The spectrometer according to any one of claims 1 wherein the optical function part is a dispersive part” (see Fig.2 [0043])
Claim 5: Yokino et al further teaches “The spectrometer according to any one of claims 1 wherein the optical function part is a mirror.” (see Fig.2 51 [0043]) 
Claim 6: Yokino et al further teaches “The spectrometer according to any one of claims 1, wherein the first part is provided on a concave curved surface in the surface of the bottom wall part on the one side.” (see Fig.2 where the portion of (40) under (51 and 52) is located on a concave surface on the top part of (12)).
Claim 7: Yokino et al further teaches “The spectrometer according to any one of claims 1, wherein at least a portion of the second part reaches a boundary region between the surface of the bottom wall part on the one side and a surface of the side wall part on a side of the spectroscopic space.” (Fig.2, S, [0044])
Claim 8: Yokino et al further teaches “The spectrometer according to claim 7, wherein the at least the portion of the second part reaches the surface of the side wall part on the side of the spectroscopic space.” ((40) extends on the side wall part on the side of the spectroscopic space)
Claim 9: Yokino et al further teaches “The spectrometer according to any one of claims 1, wherein the side wall part surrounds the spectroscopic space on the one side of the bottom wall part.” (see Fig.2, [0058])
Claim 10: Yokino et all further teaches “The spectrometer according to any one of claims 1, wherein a thickness of the first part is 21 pm to 210 pm, and a thickness of the second part is 1 pm to 10 pm.” (see Fig.2, [0041])
Claim 11: Yokino et al further teaches “The spectrometer according to any one of claims 1, wherein a region in which a thickness of the resin molded layer changes is present between the first part and the second part in the resin molded layer.” (see Fig.2)
Claim 12: Yokino teaches “The spectrometer according to any one of claims 1, wherein an area of the second part is larger than an area of the first part.” (see Fig.2)
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokino et al in view of Ohuchi et al (US 2002/0033525 A1).
Claim 13: Yokino et al teach a first process of preparing a support (Fig.2,10) having a bottom wall par (Fig.2,12) t and a side wall part (Fig.2,17)  arranged on one side of the bottom wall part (Fig.2,12); a second process of arranging a first resin material (Fig.2,40)  on a surface of the bottom wall part ( see Fig.2)  on the one side (see Fig.2), spreading the first resin material (Fig.2,40) , and curing the first resin material (Fig.2,40) to form a first resin layer (Fig.2,40)  at least on the surface of the bottom wall part(Fig.2,12) on the one side; but appears to be silent about “spreading the first resin material in a layer shape by heating, and curing the first resin material to form a first resin layer at least on the surface of the bottom wall part on the one side; a third process of arranging a second resin material on the first resin layer, molding the second resin material into a shape corresponding to an optical function part by a mold die, and curing the second resin material to form a second resin layer at least on the surface of the bottom wall part on the one side; a fourth process of forming a reflecting layer on the second resin layer; and a fifth process of supporting a light detection element by the support to face the surface of the bottom wall part on the one side through a spectroscopic space”. Ohuchi et al discloses a “spreading the first resin material in a layer shape by heating, and curing the first resin material to form a first resin layer at least on the surface of the bottom wall part on the one side; a third process of arranging a second resin material on the first resin layer, molding the second resin material into a shape corresponding to an optical function part by a mold die, and curing the second resin material to form a second resin layer at least on the surface of the bottom wall part on the one side; a fourth process of forming a reflecting layer on the second resin layer; and a fifth process of supporting a light detection element by the support to face the surface of the bottom wall part on the one side through a spectroscopic space” see paragraph [0097]- [0098], [0126]- [0127], Figs. 9(a), 9(b). It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to spread the resin material in a layer shape by heating and add a second layer for a stable thickness formable and further polishing and uniformizing the bump tips
Claim 14: Ohuchi et al teach” The method for manufacturing the spectrometer according to claim 13, wherein in the second process, a spread state of the first resin layer is adjusted by adjusting at least one of an amount of the first resin material, a heating temperature, and a heating time.”, see Paragraph [0097]- [0098], [0126]- [0127], Figs. 9(a), 9(b). It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to spread the resin material in a layer shape by heating so to make the portion of 40 that forms 52 to be thicker than the surrounding part of 40.
Claim 15: Ohuchi et al further teaches “The method for manufacturing the spectrometer according to claim 13 wherein the first resin material and the second resin material are the same resin material.”, see Paragraph [0005]. Therefore, it would obvious to one the ordinary skill in the art before the effective filing date of the claim invention to add a second resin material from the same first resin layer material for less deformation and better fixation of the first resin layer.
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 2 includes  "the resin molded layer includes a first resin layer formed at least on the surface of the bottom wall part on the one side and a second resin layer formed on the first resin layer, the first part includes the first resin layer and the second resin layer".
Claims 2 would be allowable because the prior art of record, taken either alone or in combination fails to disclose or render obvious "the resin molded layer includes a first resin layer formed at least on the surface of the bottom wall part on the one side and a second resin layer formed on the first resin layer, the first part includes the first resin layer and the second resin layer" in combination with the rest of the limitations of Claim 2 and any parent claims.
Claim 3 would be allowable based upon its dependence on Claim 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIMA DIAWARA SOUMARE whose telephone number is (571)272-4883. The examiner can normally be reached Monday-Friday,7:40 am - 4:40 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571)270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIMA DIAWARA SOUMARE/Examiner, Art Unit 4185                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877